In an action for a judgment to declare the rights of the parties under a lease, particularly with respect to whether the term of the lease was extended by virtue of an automatic renewal clause contained tWpin, defendant landlord appeals from the third decretal paragraph of the judgment, which enjoins it from instituting any proceedings to recover possession of the premises so long as the tenant meets its obligations under the lease, while the facts recited in the opinion remain unchanged and the Emergency Rent Laws are in effect. Plaintiff tenant cross-appeals from the second decretal paragraph of the judgment, which provides that its lease would come to an end on February 29, 1948, and that its possession after that date would be as a statutory tenant under the emergency rent law. On plaintiff’s appeal the judgment, insofar as appealed from, is unanimously affirmed, without costs. No opinion. On defendant’s appeal, the judgment is modified on the law by striking therefrom the third decretal paragraph and, as so modified, the judgment, insofar as appealed from, is unanimously affirmed, with $10 costs and disbursements to defendant. Sufficient facts were not alleged in the pleadings to permit a determination as to defendant’s rights under the Emergency Rent Laws upon the expiration of plaintiff’s lease. Present — Lewis, P. J., Carswell, Johnston, Sneed and Wenzel, JJ.